              Case 3:20-cv-01357-JSC Document 34 Filed 11/05/20 Page 1 of 7




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9
     JAMIR DAVIS, ESQ. SBN 98041 – PRO HAC VICE
10   J. DAVIS LAW FIRM, PLLC
     106 WINGING WAY UNIT C
11   COVINGTON, KY 41011
12   TELE: 859-750-5033
     JDAVISLAWKY@GMAIL.COM
13
     Michael R. Seville, SBN 278164
14   Curtis L. Briggs, SBN 284190
     Seville Briggs, LLP
15   3330 Geary Blvd., 3rd Fl., East
     San Francisco, CA 94118
16   Tel.: 415-324-8733
     E-Mail: MICHAEL@SEVILLEBRIGGS.COM
17   E-Mail: CURTIS@ SEVILLEBRIGGS.COM

18   Attorneys for Plaintiff DACARI SPIERS

19   JAMIR DAVIS, ESQ. SBN 98041 – PRO HAC VICE
     J. DAVIS LAW FIRM, PLLC
20   P.O. Box 122123
     Covington, KY 41011
21   Tele: 859-750-5033
     E-mail: jdavislawky@gmail.com
22
     James R. Doyle, SBN 309037
23   TOFER & ASSOCIATES, PLC
     8889 W. Olympic Blvd., Penthouse
24   Beverly Hills, CA 90211
     Telephone No.: (310) 277-9000
25   Facsimile No.: (213) 492-0012
     E-mail: james@toferlaw.com
26
     Attorneys for Plaintiff BREONNA RICHARD
27

28
      JOINT FURTHER CASE MANAGEMENT                1                n:\lit\li2020\200798\01491941.docx
      STATEMENT ; CASE NO. 20-CV-01357-JSC
                 Case 3:20-cv-01357-JSC Document 34 Filed 11/05/20 Page 2 of 7



                                      UNITED STATES DISTRICT COURT
 1
                                   NORTHERN DISTRICT OF CALIFORNIA
 2
      DACARI SPIERS,                                      Case No. 20-CV-01357-JSC
 3
              Plaintiffs,                                 JOINT FURTHER CASE MANAGEMENT
 4                                                        STATEMENT
              vs.
 5                                                        Hearing Date:            November 12, 2020
      CITY AND COUNTY OF SAN                              Time:                    1:30 p.m.
 6    FRANCISCO; AND DOES 1-50                            Place:                   Video Conference
      INDIVIDUALLY AND IN OFFICIAL
 7    CAPACITIES AS POLICE OFFICERS FOR
      THE CITY AND COUNTY OF SAN
 8    FRANCISCO, INCLUSIVE,
 9            Defendants.
10

11          This Joint Case Management Statement is submitted pursuant to Civil Local Rule 16-9 and the

12   Standing Order for All Judges in the Northern District of California jointly by Plaintiff Dacari Spiers,

13   Plaintiff Breonna Richard (“Plaintiffs”) and by Defendant City and County of San Francisco

14   (“Defendant”).
            1.        JURISDICTION AND SERVICE
15
            Jurisdiction: Plaintiffs’ complaint invokes federal question jurisdiction by suing for damages
16
     under 42 U.S.C. 1983. Plaintiffs and Defendant agree that this Court has personal jurisdiction over the
17
     Defendant and that venue in the Northern District of California is proper under 28 U.S.C. §§
18
     1391(b)(1) and (b)(2).
19
            Service: Defendant was served and filed an Answer with this Court on May 1, 2020.
20
            2.        FACTS
21
            Plaintiffs Factual Allegations:
22
            Plaintiff alleges that on the night of October 6, 2019, Plaintiff, his girlfriend, and his cousin
23
     were at a restaurant in Pier 39 in San Francisco, CA. Plaintiff’s girlfriend had her wallet stolen, at
24   some point during the night, and the three were returning to their car. Plaintiff was consoling his
25   girlfriend, when San Francisco police officers suddenly arrived and without notice or justification,
26   began beating Plaintiff with their department issued batons. Plaintiff was struck multiple times, did not
27   resist, and suffered severe injuries to his legs, arms, and body. Plaintiff’s girlfriend confirmed to
28
      JOINT FURTHER CASE MANAGEMENT                         2                          n:\lit\li2020\200798\01491941.docx
      STATEMENT ; CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 34 Filed 11/05/20 Page 3 of 7




 1   officers that she had not been harmed by Plaintiff and her missing wallet was recovered from a

 2   garbage can by officers.

 3          Plaintiff was transported to Saint Francis Memorial Hospital in San Francisco, where he

 4   underwent surgery on his left leg and arm to repair badly broken bones, with his wrist requiring metal
     pins being placed in the extremity to hold the shattered bone together. While in the hospital, on
 5
     multiple occasions, San Francisco police officers and other agents of the City and County entered
 6
     Plaintiff’s room and harassed and attempted to intimidate Plaintiff. In addition, officers filed for an
 7
     untrue emergency protective order having no physical evidence of domestic violence so Plaintiff
 8
     would not be able to see his girlfriend while he recovered in the hospital. Plaintiff was forced to
 9
     endure pain and suffering without the companionship of his girlfriend after the order was served.
10
            Disputed Factual issues:
11
            Plaintiff disputes allegations related to him pushing an officer and the statement by Defendant
12
     is inconsistent with video evidence. Plaintiff disputes that the use of force was reasonable and
13   contends that all force used was inconsistent with department, state, and federal guidelines.
14          Defendant’s Statement:
15          On October 6, 2019 at approximately 9:07 p.m., SFPD officers responded to a call stating that
16   a black male adult with dread locks, who was wearing a black jacket and black pants appeared to be
17   choking a light complected black female adult at or near the Pier 39 public parking garage located at

18   Powell and Beach Streets.

19           Upon arrival, SFPD Officers Martinez and Stangel located two individuals, Plaintiff Dacari

20   Spiers (“Spiers”) and Breonna Richard (“Richard”), who matched the description provided by the 911

21   caller. Officer Martinez instructed Spiers to step away from Richard, but Spiers did not comply.
     Instead, Spiers placed his hands on Officer Martinez and pushed him back several times.
22
            As a result, the officers had no other choice but to use force in order to subdue Spiers. Spiers
23
     actively resisted throughout the entire incident. Spiers was ultimately detained and received treatment
24
     at St. Francis Hospital. Defendants deny using excessive force.
25
            Based on the information provided by the 911 caller regarding the assault, SFPD officers
26
     obtained an emergency protective order between Spiers and Richard. The officers served this
27
     document on Spiers while he was at St. Francis Hospital.
28
      JOINT FURTHER CASE MANAGEMENT                        3                           n:\lit\li2020\200798\01491941.docx
      STATEMENT ; CASE NO. 20-CV-01357-JSC
                 Case 3:20-cv-01357-JSC Document 34 Filed 11/05/20 Page 4 of 7




 1                   Disputed Factual issues:

 2          Defendant disputes Plaintiffs’ allegations related to liability and damages. Defendant disputes

 3   that the force used was unreasonable.

 4          3.       LEGAL ISSUES
            None at this time, outside of the allegations and causes of action in the Complaint and the
 5
     denials and defenses contained in the Answer.
 6
            4.       MOTIONS
 7
            None at this time.
 8
            5.       AMENDMENT OF PLEADINGS
 9
            Plaintiffs:
10
            Plaintiff Dacari Spiers has been unable to amend his complaint because of delays in receiving
11
     documentation and video evidence from Defendant. Plaintiff has not received adequate responses for
12
     two subpoenas. The documentation and video evidence are necessary for Plaintiff to properly name all
13
     individuals involved and potentially add causes of action. Furthermore, Defendants generally objected
14   to a number of Plaintiffs interrogatories and requests for production, which sought specific
15   information about the officers involved. On November 3, 2020 Plaintiff formally communicated with
16   Defendant to clarify its requests. Plaintiff has agreed to provide Defendant until November 17, 2020 to
17   submit the remaining documentation and video evidence. Plaintiff will need adequate time to review
18   missing documentation prior to amending the pleadings.

19          Plaintiff Richard’s complaint was drafted prior to body worn camera footage being released. At

20   the request of Defendant’s counsel, Plaintiff’s counsel is now reviewing its allegations to ensure they

21   are consistent with the available evidence.

22          Defendant:
            Following the consolidation of this matter, and prior to the filing of Defendant’s Answer to
23
     Richard’s Complaint, defense counsel communicated with Richard’s counsel regarding amendment of
24
     her Complaint. This request was made since some of the allegations in Richard’s complaint are
25
     inconsistent with information and documents in Richard’s counsel’ possession.
26
            6.       EVIDENCE PRESERVATION
27

28
      JOINT FURTHER CASE MANAGEMENT                       4                          n:\lit\li2020\200798\01491941.docx
      STATEMENT ; CASE NO. 20-CV-01357-JSC
                 Case 3:20-cv-01357-JSC Document 34 Filed 11/05/20 Page 5 of 7




 1          Counsel for the filing parties have each reviewed the Northern District of California ESI

 2   Guidelines and have agreed to take all necessary steps to preserve all documents, electronic or

 3   otherwise, related to this matter.

 4          7.       DISCLOSURES
            Spiers and Defendant have complied with the initial disclosure requirements of FRCP 26. This
 5
     is the parties’ first appearance in the Richard matter.
 6
            8.       DISCOVERY
 7
            Following the May 25, 2020 Initial Case Management Conference, counsel for Spiers and
 8
     Defendant engaged in informal discovery. The informal discovery was conducted for the purpose of
 9
     participating in an early settlement conference on August 13, 2020. The case did not resolve. Spiers
10
     and Defendant are in the process of exchanging formal written discovery. Richard and Defendant
11
     have not initiated discovery.
12
            9.       CLASS ACTION
13
            This is not a class action.
14          10.      RELATED CASES
15          On August 13, 2020 Defendant filed an administrative motion to relate the Spiers action to
16   Breonna Richard v. City and County of San Francisco, et al., Case no. 4:20-cv-04276-KAW. The
17   Court related the matter on August 20, 2020.
18          11.      RELIEF
19          Plaintiff seeks general monetary damages, special damages, punitive and exemplary damages,
20   attorney’s fees, and statutory damages as allowed by law.
21          Defendant:
22          Defendant contends that Defendant did not violate Plaintiff’s rights and that Plaintiff is not
23   entitled to any relief. Thus, Defendant seeks a judgment in its favor.

24          12.      SETTLEMENT AND ADR

25          On August 13, 2020, the parties participated in a settlement conference with the Honorable

26   Judge Joseph C. Spero. The case did not resolve.

27          13.      CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
            The filing parties have consented to have a magistrate judge hear this case for all purposes.
28
      JOINT FURTHER CASE MANAGEMENT                            5                     n:\lit\li2020\200798\01491941.docx
      STATEMENT ; CASE NO. 20-CV-01357-JSC
              Case 3:20-cv-01357-JSC Document 34 Filed 11/05/20 Page 6 of 7




 1          14.     OTHER REFERENCES

 2          Other references are not appropriate at this time.

 3          15.     NARROWING OF ISSUES

 4          At this time, narrowing the issues is not necessary. The issues may be narrowed or disposed of
     by motions for summary judgment/partial summary judgment.
 5
            16.     EXPEDITED TRIAL PROCEDURE
 6
            At this time, the case does not appear to be the type of case that could be appropriately handled
 7
     under the Expedited Trial Procedure of General Order No. 64, Attachment A.
 8
            17.     PRETRIAL SCHEDULE AND TRIAL DATE
 9
            Following the Initial Case Management Conference, the Court set trial for July 12, 2021.
10
            18.     TRIAL
11
            This will be a Jury Trial and the filing parties believe the trial will last 12-15 days.
12
            19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
13
            As of this date, there are no such interests to report.
14          20.     GUIDELINES FOR PROFESSIONAL CONDUCT
15          Counsel for the filing parties have reviewed the Guidelines for Professional conduct for the
16   Northern District.
17   ///
18   ///

19   ///

20   ///

21   ///

22   ///
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
      JOINT FURTHER CASE MANAGEMENT                         6                           n:\lit\li2020\200798\01491941.docx
      STATEMENT ; CASE NO. 20-CV-01357-JSC
             Case 3:20-cv-01357-JSC Document 34 Filed 11/05/20 Page 7 of 7




 1         21.    OTHER MATTERS

 2         None at this time.

 3

 4
     Dated: November 5, 2020
 5                                             DENNIS J. HERRERA
                                               City Attorney
 6                                             MEREDITH B. OSBORN
                                               Chief Trial Deputy
 7                                             RAYMOND R. ROLLAN
                                               Deputy City Attorney
 8

 9                                          By: /s/ Raymond R. Rollan
                                               RAYMOND R. ROLLAN
10
                                               Attorneys for Defendant
11
                                               CITY AND COUNTY OF SAN FRANCISCO
12

13   Dated: November 5, 2020                   J. DAVIS LAW

14

15                                          By: /s/ Jamir Davis
                                               JAMIR DAVIS
16                                             MICHAEL R. SEVILLE
                                               CURTIS L. BRIGGS
17
                                               Attorneys for Plaintiff
18                                             DACARI SPIERS

19
     Dated: November 5, 2020                   J. DAVIS LAW
20

21
                                            By: /s/ Jamir Davis
22                                             JAMIR DAVIS
                                               JAMES R. DOYLE
23
                                               Attorneys for Plaintiff
24                                             BREONNA RICHARD
25

26

27

28
     JOINT FURTHER CASE MANAGEMENT                    7                  n:\lit\li2020\200798\01491941.docx
     STATEMENT ; CASE NO. 20-CV-01357-JSC
